Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2006

Malaysia Shipping v. Sinochem Intl Co
Precedential or Non-Precedential: Precedential

Docket No. 04-1816




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Malaysia Shipping v. Sinochem Intl Co" (2006). 2006 Decisions. Paper 1515.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1515


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 04-1816


             MALAYSIA INTERNATIONAL SHIPPING CORPORATION

                                                          Appellant

                                              v.

                       SINOCHEM INTERNATIONAL CO. LTD.



                       Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                           (D.C. Civil Action No. 03-cv-03771)
                  District Judge: Honorable Franklin S. Van Antwerpen


                                    Argued June 7, 2005

            Before: AMBRO, STAPLETON and ALARCÓN *, Circuit Judges

                             (Opinion filed February 7, 2006)


                   ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
February 7, 2006, be amended as follows:

               On page 30, last line of text, after “(Breyer, C.J.) (same).”, add two spaces
and insert the following text: “Stated differently, but with the same requirement of


       *
        Honorable Arthur L. Alarcón, Senior United States Circuit Judge for the Ninth
Circuit Court of Appeals, sitting by designation.
jurisdiction, we have held that the ultimate inquiry of forum non conveniens “is whether
the retention of jurisdiction by the district court would best serve the convenience of the
parties and the ends of justice.” Mobil Tankers Co., S.A. v. Mene Grande Oil Co., 363
F.2d 611, 613 (3d Cir. 1966); see also Hoffman v. Goberman, 420 F.2d 423, 426 (3d Cir.
1970) (same).”


                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: February 8, 2006
CMD/cc: Diane B. Carvell, Esq.
         Ann-Michele G. Higgins, Esq.
         Diane B. Carvell, Esq.




                                             2